DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “receive, from a core network apparatus via the master base station, an ATTACH ACCEPT message including information indicating that use of dual connectivity using the second radio access technology is permitted; and use at least one frequency band supported by the secondary base station in dual connectivity, the secondary base station being configured to provide dual connectivity in cooperation with the master base station” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A communication terminal comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to: simultaneously 
2.	Regarding claim 15 – A base station comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to: communicate with a communication terminal by using a first radio access technology, and transmit, to the communication terminal, an ATTACH ACCEPT message that is received from a core network apparatus and      includes information indicating the communication terminal is permitted to use dual connectivity using a second radio access technology, and information about at least one frequency band supported by a secondary base station associated with the second radio access technology, wherein when the base station is configured to provide provides dual connectivity to the communication terminal in cooperation with the secondary base station.
3.	Regarding claim 21 – A communication method performed in a communication terminal, the communication terminal being configured to simultaneously communicate with a master base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, the communication method comprising: receiving, from a core network apparatus via the master base 
4.	Regarding claim 27 – A communication method performed in a base station configured to provide dual connectivity to a communication terminal in cooperation with a secondary base station, the communication method comprising: receiving, from the communication terminal, an ATTACH REQUEST message by using a first radio access technology, and transmitting, to the communication terminal, an ATTACH ACCEPT message that is received from a core network apparatus and includes information indicating the communication terminal is permitted to use dual connectivity using a second radio access technology, and information about at least one frequency band supported by the secondary base station associated with the second radio access technology.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter



Conclusion

Claims 1-10, 15-17, 21, and 23-28 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Mochizuki et al. (US 2020/0120472 A1) discloses communication system.
2.	Kim et al. (US 2019/0349822 A1) discloses method and device for accelerating data processing of double connection in next generation mobile communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks

or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
9 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465